Citation Nr: 1644392	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for anxiety disorder, not otherwise specified (NOS), to include a claim for insomnia and memory loss (mixed anxiety depressive disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1986 to December 2008.  This case comes before the Board of Veterans Affairs (Board) on appeal from a Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) rating decision in February 2009 that inter alia, granted service connection for (1) obstructive sleep apnea, evaluated at 50 percent, effective January 1, 2009, (2) anxiety disorder, not otherwise specified, (mixed anxiety depressive disorder), evaluated at 30 percent, effective January 1, 2009, (3) nevus cell nevi, posterior upper trunk, evaluated at 10 percent, effective January 1, 2009, (4) tinnitus, evaluated at 10 percent, effective January 1, 2009, (5) mild degenerative changes of the right knee, evaluated at 10 percent, effective January 1, 2009, (6) mild degenerative changes of the left knee, evaluated at 10 percent, effective January 1, 2009, (7) irritable bowel syndrome, evaluated at 10 percent, effective January 1, 2009, (8) benign sessile rectal polyp, evaluated at 0 percent, effective January 1, 2009, (9) migraine headaches, evaluated at 0 percent, effective January 1, 2009, (10) hearing loss in the left ear, evaluated at 0 percent, effective January 1, 2009, (11) hypertension, evaluated at 0 percent, effective January 1, 2009, (12) internal hemorrhoids, evaluated at 0 percent, effective January 1, 2009, and denied service connection for (13) hearing loss in the right ear, (14) osteoarthritis of the left shoulder, and (15) osteoarthritis of the right shoulder.  The Veteran only appealed the rating for anxiety disorder, not otherwise specified, (mixed anxiety depressive disorder).  An interim May 2012 rating decision by the Manila, the Republic of the Philippines RO increased the rating to 50 percent, effective April 28, 2010.  

As 50 percent is less than the maximum schedular rating for the disability, and the Veteran had not expressed satisfaction with the rating, the appeal continued.  AB v. Brown, 6 Vet. App. 35 (1993).  In July 2014 the Board (by a VLJ other than the undersigned) remanded the case for additional development.  It is now assigned to the undersigned.




FINDINGS OF FACT

In a written statement received in September 2014, the Veteran withdrew his appeal seeking a rating in excess of 50 percent for anxiety disorder, NOS, to include a claim for insomnia and memory loss (mixed anxiety depressive disorder).


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claim seeking a rating in excess of 50 percent for anxiety disorder, NOS, to include a claim for insomnia and memory loss (mixed anxiety depressive disorder); the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Given the Veteran's expression of intent to withdraw his appeal seeking a rating in excess of 50 percent for anxiety disorder, NOS, to include a claim for insomnia and memory loss (mixed anxiety depressive disorder), there is no need to discuss the impact of the VCAA because any VCAA-mandated notice or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204(c). 

By a written statement received in September 2014, the Veteran withdrew his appeal seeking a rating in excess of 50 percent for anxiety disorder, NOS.  Hence, there remain no allegations of error in fact or law for appellate consideration and, accordingly, the appeal must be dismissed.


ORDER

The appeal seeking a rating in excess of 50 percent for anxiety disorder, NOS, to include a claim for insomnia and memory loss, is dismissed



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


